EXHIBIT 10.38

MORGAN STANLEY

2007 EQUITY INCENTIVE COMPENSATION PLAN

[YEAR] DISCRETIONARY RETENTION AWARDS

AWARD CERTIFICATE FOR STOCK UNITS



--------------------------------------------------------------------------------

TABLE OF CONTENTS FOR AWARD CERTIFICATE

 

1.  

Stock units generally

     3    2.  

Vesting schedule and conversion

     3    3.  

Special provision for certain employees

     4    4.  

Dividend equivalent reinvestment

     5    5.  

Death, Disability and Full Career Retirement

     5    6.  

Involuntary termination by the Firm

     6    7.  

Governmental Service

     6    8.  

Qualifying Termination

     7    9.  

Specified employees

     7    10.  

Cancellation of awards under certain circumstances

     8    11.  

Tax and other withholding obligations

     11    12.  

Obligations you owe to the Firm

     12    13.  

Nontransferability

     12    14.  

Designation of a beneficiary

     13    15.  

Ownership and possession

     13    16.  

Securities law compliance matters

     13    17.  

Compliance with laws and regulation

     14    18.  

No entitlements

     14    19.  

Consents under local law

     15    20.  

Award modification

     15    21.  

Governing law

     15    22.  

Defined terms

     16   



--------------------------------------------------------------------------------

MORGAN STANLEY

[YEAR]

DISCRETIONARY RETENTION AWARDS

AWARD CERTIFICATE FOR STOCK UNITS

Morgan Stanley has awarded you retention stock units as part of your
discretionary incentive compensation for services provided during [year] and as
an incentive for you to remain in Employment and provide services to the Firm
through the Scheduled Vesting Date(s). This Award Certificate sets forth the
general terms and conditions of your [year] stock unit award. The number of
stock units in your award has been communicated to you independently.

If you are employed outside the United States, you will also receive an
“International Supplement” that contains supplemental terms and conditions for
your [year] stock unit award. You should read this Award Certificate in
conjunction with the International Supplement, if applicable, in order to
understand the terms and conditions of your stock unit award.

Your stock unit award is made pursuant to the Plan. References to “stock units”
in this Award Certificate mean only those stock units included in your [year]
stock unit award, and the terms and conditions herein apply only to such award.
If you receive any other award under the Plan or another equity compensation
plan, it will be governed by the terms and conditions of the applicable award
documentation, which may be different from those herein.

The purpose of the stock unit award is, among other things, to align your
interests with the interests of the Firm and Morgan Stanley’s stockholders, to
reward you for your continued Employment and service to the Firm in the future
and your compliance with the Firm’s policies (including the Code of Conduct), to
protect the Firm’s interests in non-public, confidential and/or proprietary
information, products, trade secrets, customer relationships, and other
legitimate business interests, and to ensure an orderly transition of
responsibilities. In view of these purposes, you will earn [each portion of]
your [year] stock unit award only if you (1) remain in continuous Employment
through the [applicable] Scheduled Vesting Date (subject to limited exceptions
set forth below), (2) do not engage in any activity that is a cancellation event
set forth in Section 10(c) below and (3) satisfy obligations you owe to the Firm
as set forth in Section 12 below. Even if your award has vested, you will have
no right to your award if a cancellation event occurs under the circumstances
set forth in Section 10(c) below. As Morgan Stanley deems appropriate, it will
require you to provide a written certification or other evidence, from time to
time in its sole discretion, to confirm that no cancellation event has occurred,
including upon a termination of Employment and/or during a specified period of
time prior to the [applicable] Scheduled Conversion Date. If you fail to timely
provide any required certification or other evidence, Morgan Stanley will cancel
your award. It is your responsibility to provide the Executive Compensation
Department with your up-to-date contact information.

 

2



--------------------------------------------------------------------------------

Capitalized terms used in this Award Certificate that are not defined in the
text have the meanings set forth in Section 22 below. Capitalized terms used in
this Award Certificate that are not defined in the text or in Section 22 below
have the meanings set forth in the Plan.

 

1. Stock units generally.

Each of your stock units corresponds to one share of Morgan Stanley common
stock. A stock unit constitutes a contingent and unsecured promise of Morgan
Stanley to pay you one share of Morgan Stanley common stock on the conversion
date for the stock unit. As the holder of stock units, you have only the rights
of a general unsecured creditor of Morgan Stanley. You will not be a stockholder
with respect to the shares of Morgan Stanley common stock corresponding to your
stock units unless and until your stock units convert to shares.

 

2. Vesting schedule and conversion.

(a) Vesting schedule. Except as otherwise provided in this Award Certificate,
your stock units will vest on the Scheduled Vesting Date[(s)].1 Except as
otherwise provided in this Award Certificate, your stock units will vest only if
you continue to provide future services to the Firm by remaining in continuous
Employment through the [applicable] Scheduled Vesting Date and providing value
added services to the Firm during this timeframe. The special vesting terms set
forth in Sections 5, 6, 7 and 8 of this Award Certificate apply (i) if your
Employment terminates by reason of your death or Disability, (ii) upon your Full
Career Retirement, (iii) if the Firm terminates your employment in an
involuntary termination under the circumstances described in Section 6,
(iv) upon a Governmental Service Termination or (v) upon a Qualifying
Termination. Vested stock units remain subject to the cancellation and
withholding provisions set forth in this Award Certificate.

(b) Conversion. Except as otherwise provided in this Award Certificate, your
stock units will, to the extent vested, convert to shares of Morgan Stanley
common stock on the [applicable] Scheduled Conversion Date[(s)]2, with any
fractional shares to be distributed in cash. The special conversion provisions
set forth in Sections 5(a), 5(b), 7 and 8 of this Award Certificate apply (i) if
your Employment terminates by reason of your death or you die after termination
of your Employment, (ii) upon your Governmental Service Termination or your
employment at a Governmental Employer following your termination of employment
with the Firm under circumstances set forth in Section 7(b) or (iii) upon a
Qualifying Termination.

 

1  The vesting schedule and related vesting date(s) presented in this form of
Award Certificate are indicative. The vesting schedule and related vesting
date(s) applicable to awards may vary.

2  The conversion schedule and related conversion date(s) presented in this form
of Award Certificate are indicative. The conversion schedule and related
conversion date(s) applicable to awards may vary.

 

3



--------------------------------------------------------------------------------

The shares delivered upon conversion of stock units pursuant to this
Section 2(b) will not be subject to any transfer restrictions, other than those
that may arise under the securities laws, the Firm’s policies or Section 12
below, or to cancellation under the circumstances set forth in Section 10(c).3

(c) Accelerated conversion. Morgan Stanley shall have no right to accelerate the
conversion of any of your stock units, except to the extent that such
acceleration is not prohibited by Section 409A and would not result in your
being required to recognize income for United States federal income tax purposes
before your stock units convert to shares of Morgan Stanley common stock or your
incurring additional tax or interest under Section 409A. If any stock units are
converted to shares of Morgan Stanley common stock prior to the [applicable]
Scheduled Conversion Date pursuant to this Section 2(c), these shares may not be
transferable and may remain subject to applicable vesting, cancellation and
withholding provisions, as determined by Morgan Stanley.

(d) Rule of construction for timing of conversion. Whenever this Award
Certificate provides for your stock units to convert to shares on a Scheduled
Conversion Date or upon a different specified event or date, such conversion
will be considered to have been timely made, and neither you nor any of your
beneficiaries or your estate shall have any claim against the Firm for damages
based on a delay in conversion of your stock units (or delivery of Morgan
Stanley shares following conversion) and the Firm shall have no liability to you
(or to any of your beneficiaries or your estate) in respect of any such delay,
as long as conversion is made by December 31st of the year in which occurs the
[applicable] Scheduled Conversion Date or such other specified event or date or,
if later, by the 15th day of the third calendar month following such specified
event or date. Similarly, neither you nor any of your beneficiaries or your
estate shall have any claim against the Firm for damages, and the Firm shall
have no liability to you (or to any of your beneficiaries or your estate), based
on any acceleration of the conversion of your stock units pursuant to
Section 2(c), as applicable.

 

3. Special provision for certain employees.

Notwithstanding the other provisions of this Award Certificate, if Morgan
Stanley considers you to be one of its executive officers at the time provided
for the conversion of your vested stock units and determines that your
compensation may not be fully deductible by virtue of Section 162(m) of the
Internal Revenue Code, Morgan Stanley shall delay payment of the nondeductible
portion of your compensation, including delaying, to the extent nondeductible,
conversion of the stock units, unless the Committee, in its sole discretion,
determines not to delay such conversion. This delay will continue until your
Separation from Service or, to the extent permitted under Section 409A, the end
of the first earlier taxable year of the Firm as of the last day of which you
are no longer an executive officer (subject to earlier conversion in the event
of your death as described below).

 

3  Certain stock unit awards may include transfer restrictions for a specified
period following the applicable Scheduled Conversion Date.

 

4



--------------------------------------------------------------------------------

4. Dividend equivalent reinvestment.

If Morgan Stanley pays a regular or ordinary dividend on its common stock, a
dividend equivalent will be credited with respect to your stock units
outstanding on the dividend record date and reinvested in the form of additional
stock units. The additional number of stock units credited to you as a result of
this dividend reinvestment shall equal:

(i) the cash dividend paid on one share of Morgan Stanley common stock,
multiplied by

(ii) the number of stock units subject to your [year] stock unit award on the
applicable dividend record date; with the product of (i) and (ii), divided by

(iii) the fair market value of a share of Morgan Stanley common stock on the
dividend payment date, as determined by Morgan Stanley in its sole discretion.

Morgan Stanley will credit the dividend equivalents when it pays the
corresponding dividend on its common stock. The additional stock units credited
to you as a result of the reinvestment of dividend equivalents will vest and
convert at the same time as, and be subject to the same vesting and cancellation
provisions set forth in this Award Certificate with respect to, the
corresponding stock units, and references to “stock units” in this Award
Certificate shall include such additional stock units credited to you as a
result of the reinvestment of dividend equivalents described in this Section 4.
Any fractional stock units resulting from the application of this Section 4
will, to the extent vested, be paid in cash on the [applicable] Scheduled
Conversion Date (or, subject to Section 2(d), on the next administratively
practicable payroll date). The decision to pay a dividend and, if so, the amount
of any such dividend, is determined by Morgan Stanley in its sole discretion. No
dividend equivalents will be paid to you on any canceled stock units.

 

5. Death, Disability and Full Career Retirement.

The following special vesting and payment terms apply to your stock units:

(a) Death during Employment. If your Employment terminates due to death, all of
your unvested stock units will vest on the date of your death. Your stock units
will convert to shares of Morgan Stanley common stock and be delivered to the
beneficiary you have designated pursuant to Section 14 or the legal
representative of your estate, as applicable, upon your death, provided that
your estate or beneficiary notifies the Firm of your death within 60 days
following your death.

After your death, the cancellation provisions set forth in Section 10(c) will no
longer apply, and the shares delivered upon conversion of stock units pursuant
to this Section 5(a) will not be subject to any transfer restrictions (other
than those that may arise under the securities laws or the Firm’s policies).

 

5



--------------------------------------------------------------------------------

(b) Death after termination of Employment. If you die after the termination of
your Employment but prior to the [applicable] Scheduled Conversion Date, any
vested stock units that you held at the time of your death will convert to
shares of Morgan Stanley common stock and be delivered to the beneficiary you
have designated pursuant to Section 14 or the legal representative of your
estate, as applicable, upon your death, provided that your estate or beneficiary
notifies the Firm of your death within 60 days following your death.

After your death, the cancellation provisions set forth in Section 10(c) will no
longer apply, and the shares delivered upon conversion of stock units pursuant
to this Section 5(b) will not be subject to any transfer restrictions (other
than those that may arise under the securities laws or the Firm’s policies).

(c) Disability [or Full Career Retirement].4 If your Employment terminates due
to Disability [or in a Full Career Retirement], all of your unvested stock units
will vest on the date your Employment terminates. Your stock units will convert
to shares of Morgan Stanley common stock on the [applicable] Scheduled
Conversion Date. The cancellation and withholding provisions set forth in this
Award Certificate will continue to apply until the [applicable] Scheduled
Conversion Date.

 

6. Involuntary termination by the Firm.

If the Firm terminates your employment under circumstances not involving any
cancellation event set forth in Section 10(c), your unvested stock units will
vest on the date your employment with the Firm terminates and your stock units
will convert to shares of Morgan Stanley common stock on the [applicable]
Scheduled Conversion Date, provided that you sign an agreement and release
satisfactory to the Firm. If you do not sign such an agreement and release
satisfactory to the Firm within the timeframe set by the Firm in connection with
your involuntary termination as described in this Section 6, any stock units
that were unvested immediately prior to your termination shall be canceled. The
cancellation and withholding provisions set forth in this Award Certificate will
continue to apply until the [applicable] Scheduled Conversion Date.

 

7. Governmental Service.

(a) General treatment of awards upon Governmental Service Termination. If your
Employment terminates in a Governmental Service Termination and not involving a
cancellation event set forth in Section 10(c), then, provided that you sign an
agreement satisfactory to the Firm relating to your obligations pursuant to
Section 7(c), all of your unvested stock units will vest on the date of your
Governmental Service Termination. Your vested stock units will convert to shares
of Morgan Stanley common stock on the date of your Governmental Service
Termination.

 

4  Certain stock unit awards may not include a provision for Full Career
Retirement.

 

6



--------------------------------------------------------------------------------

(b) General treatment of vested awards upon acceptance of employment at a
Governmental Employer following termination of Employment. If your Employment
terminates other than in a Governmental Service Termination and not involving a
cancellation event set forth in Section 10(c) and, following your termination of
Employment, you accept employment with a Governmental Employer, then, provided
that you sign an agreement satisfactory to the Firm relating to your obligations
pursuant to Section 7(c), all of your outstanding vested stock units will
convert to shares of Morgan Stanley common stock upon your commencement of such
employment, provided you present the Firm with satisfactory evidence
demonstrating that as a result of such employment the divestiture of your
continued interest in Morgan Stanley equity awards or continued ownership of
Morgan Stanley common stock is reasonably necessary to avoid the violation of
U.S. federal, state or local or foreign ethics law or conflicts of interest law
applicable to you at such Governmental Employer.

(c) Repayment obligation. If any activity or event constituting a cancellation
event set forth in Section 10(c) occurs within the applicable period of time
that would have resulted in cancellation of all or a portion of your stock units
had they not converted to shares pursuant to Sections 7(a) or 7(b) above, you
will be required to pay to Morgan Stanley an amount equal to:

(1) the number of stock units that would have been canceled upon the occurrence
of such cancellation event multiplied by the fair market value, determined using
a valuation methodology established by Morgan Stanley, of Morgan Stanley common
stock on the date your stock units converted to shares of Morgan Stanley common
stock; plus

(2) interest on the amount described in clause (1) above at the average rate of
interest Morgan Stanley paid to borrow money from financial institutions during
the period from the date of such conversion through the date preceding the
payment date.

 

8. Qualifying Termination.

If your employment terminates in a Qualifying Termination, all of your unvested
stock units will vest, cancellation provisions will lapse, and, subject to
Section 9, your stock units will convert to shares of Morgan Stanley common
stock upon your Qualifying Termination.5

 

9. Specified employees.

Notwithstanding any other terms of this Award Certificate, if Morgan Stanley
considers you to be one of its “specified employees” as defined in Section 409A
at the time of your Separation from Service, any conversion of your stock units
that otherwise would occur upon your Separation from Service (including, without
limitation, stock units whose conversion was delayed due to Section 162(m) of
the Internal Revenue Code, as provided in Section 3, and

 

5  Certain stock unit awards may provide for cancellation and withholding
provisions and transfer restrictions to apply through the applicable Scheduled
Conversion Date.

 

7



--------------------------------------------------------------------------------

stock units payable upon your Qualifying Termination, as provided in Section 8)
will be delayed until the first business day following the date that is six
months after your Separation from Service; provided, however, that in the event
that your death, your Governmental Service Termination or your employment at a
Governmental Employer following your termination of employment with the Firm
under circumstances set forth in Section 7(b) occurs at any time after the Date
of the Award, conversion and payment will be made in accordance with
Section 5(a), 5(b) or 7, as applicable.

 

10. Cancellation of awards under certain circumstances.

(a) Cancellation of unvested awards. Your unvested stock units will be canceled
if your Employment terminates for any reason other than death, Disability, [a
Full Career Retirement], an involuntary termination by the Firm described in
Section 6, a Governmental Service Termination or a Qualifying Termination.

(b) General treatment of vested awards. Except as otherwise provided in this
Award Certificate, your vested stock units will convert to shares of Morgan
Stanley common stock on the [applicable] Scheduled Conversion Date. The
cancellation and withholding provisions set forth in this Award Certificate will
continue to apply until the [applicable] Scheduled Conversion Date.

(c) Cancellation of awards under certain circumstances.6 The cancellation events
set forth in this Section 10(c) are designed, among other things, to incentivize
compliance with the Firm’s policies (including the Code of Conduct), to protect
the Firm’s interests in non-public, confidential and/or proprietary information,
products, trade secrets, customer relationships, and other legitimate business
interests, and to ensure an orderly transition of responsibilities. This
Section 10(c) shall apply notwithstanding any other terms of this Award
Certificate (except where sections in this Award Certificate specifically
provide that the cancellation events set forth in this Section 10(c) no longer
apply).

Your stock units, even if vested, are not earned until the [applicable]
Scheduled Conversion Date (and until you satisfy all obligations you owe to the
Firm as set forth in Section 12 below) and, unless prohibited by applicable law,
will be canceled prior to the [applicable] Scheduled Conversion Date in any of
the circumstances set forth below in this Section 10(c). Although you will
become the beneficial owner of shares underlying your stock units following
conversion of your stock units, the Firm may retain custody of your shares
following conversion of your stock units pending any investigation or other
review that impacts the determination as to whether the stock units are
cancellable under the circumstances set forth below and, in such an instance,
the shares underlying such stock units shall be forfeited in the event the Firm
determines that the stock units were cancellable.

 

6  The cancellation provisions presented in Section 10(c) of this form of Award
Certificate and any corresponding definitions are indicative. The cancellation
provisions and corresponding definitions applicable to awards may vary.

 

8



--------------------------------------------------------------------------------

(1) Competitive Activity. If, prior to the [applicable] Scheduled Conversion
Date, you engage in Competitive Activity in connection with or following your
resignation of Employment, then all of your outstanding stock units will be
cancelled immediately, subject to applicable law.

(2) Other Events. If any of the following events occur at any time before the
[applicable] Scheduled Conversion Date, all of your outstanding stock units
(whether or not vested) will be canceled immediately, subject to applicable law:

(i) Your Employment is terminated for Cause or you engage in conduct
constituting Cause (either during or following Employment and whether or not
your Employment has been terminated as of the [applicable] Scheduled Conversion
Date);

(ii) Following the termination of your Employment, the Firm determines that your
Employment could have been terminated for Cause [(for these purposes, “Cause”
will be determined without giving consideration to any “cure” period included in
the definition of “Cause”)];

(iii) You disclose Confidential and Proprietary Information to any unauthorized
person outside the Firm, or use or attempt to use Confidential and Proprietary
Information other than in connection with the business of the Firm; or you fail
to comply with your obligations (either during or after your Employment) under
the Firm’s Code of Conduct (and any applicable supplements) or otherwise
existing between you and the Firm, relating to Confidential and Proprietary
Information or an assignment, procurement or enforcement of rights in
Confidential and Proprietary Information;

(iv) You engage in a Wrongful Solicitation;

(v) You make any [Unauthorized Comments] [Unauthorized Disclosures or Defamatory
or Disparaging Comments about the Firm];

(vi) You fail or refuse, following your termination of Employment, to cooperate
with or assist the Firm in a timely manner in connection with any investigation,
regulatory matter, lawsuit or arbitration in which the Firm is a subject, target
or party and as to which you may have pertinent information; or

(vii) You resign from your employment with the Firm without having provided the
Firm prior written notice of your resignation consistent with the notice period
requirements undertaken by you in connection with your employment offer letter,
Sign-On or Notice & Non-Solicitation Agreement or any other contractual
obligation in connection with the terms and conditions of your employment, or,
in the event no such prior contractual notice period requirements exist, you
resign from your employment with the Firm without having provided the Firm prior
written notice of your resignation of at least thirty (30) days.

 

9



--------------------------------------------------------------------------------

(3) Clawback Cancellation Events.

(i) All of your stock units (whether or not vested) will be canceled in full, or
in the case of clause (c) below, in full or in part, subject to applicable law,
if at any time before the [applicable] Scheduled Conversion Date:

(a) you take any action, or you fail to take any action (including with respect
to direct supervisory responsibilities), where such action or omission:

 

  (i) causes a restatement of the Firm’s consolidated financial results;

 

  (ii) constitutes a violation by you of the Firm’s Global Risk Management
Principles, Policies and Standards (where prior authorization and approval of
appropriate senior management was not obtained) whether such action results in a
favorable or unfavorable impact to the Firm’s consolidated financial results; or

 

  (iii) causes a loss in the current year on a trade or transaction originating
in the current year or in any prior year for which revenue was recognized and
which was a factor in your award determination, and violated internal control
policies that resulted from your:

 

  (A) violation of business unit, product or desk specific risk parameters;

 

  (B) use of an incorrect valuation model, method, or inputs for transactions
subject to the “STAR” approval process;

 

  (C) failure to perform appropriate due diligence prior to a trade or
transaction or failure to provide critical information known at the time of the
transaction that might negatively affect the valuation of the transaction; or

 

  (D) failure to timely monitor or escalate to management a loss position
pursuant to applicable policies and procedures; or

 

10



--------------------------------------------------------------------------------

(b) [The Firm and/or relevant business unit suffers a material downturn in its
financial performance or the Firm and/or relevant business unit suffers a
material failure of risk management.]

In the event that the Firm determines, in its sole discretion, that your action
or omission is as described in clause (c) and you do not engage in any other
cancellation or clawback event described in this Section 10(c), the number of
stock units comprising your [year] stock unit award will be reduced by a
fraction, the numerator of which is the amount of the pre-tax loss, and the
denominator of which is the total revenue originally recognized by the Firm
which was a factor in your award determination.

(ii) [With respect to members of the Firm Operating Committee as of [the
December 31st preceding the Date of Award], the Committee may cancel all of your
stock units (whether or not vested), in full or in part, if the Committee
determines, in its sole discretion, that at any time before the [applicable]
Scheduled Conversion Date you had significant responsibility for a material
adverse outcome for the Firm or any of its businesses or functions. The
Committee shall have the sole authority to interpret this provision and its
determinations shall be final and binding on all persons.]

(4) [Clawback for Code Staff. If you are designated by the Firm as Code Staff
for [year], any shares or amounts distributed in respect of your award are
subject to repayment, recovery and recapture pursuant to the Morgan Stanley Code
Staff Clawback Policy, as amended from time to time, and any applicable
clawback, repayment, recoupment or recovery requirements imposed under
applicable laws, rules and regulations.]

 

11. Tax and other withholding obligations.

Any vesting, whether on a Scheduled Vesting Date or some other date, of a stock
unit award and any conversion of a stock unit award or crediting of dividend
equivalents, shall be subject to the Firm’s withholding of all required United
States federal, state, local and foreign income and employment/payroll taxes
(including Federal Insurance Contributions Act taxes). You authorize the Firm to
withhold such taxes from any payroll or other payment or compensation to you,
including by canceling or accelerating payment of a portion of this award in an
amount not to exceed such taxes imposed upon such vesting, conversion or
crediting and any additional taxes imposed as a result of such cancellation or
acceleration, and to take such other action as the Firm may deem advisable to
enable it and you to satisfy obligations for the payment of withholding taxes
and other tax obligations, assessments, or other governmental charges, whether
of the United States or any other jurisdiction, relating to the vesting or
conversion of your stock units or the crediting of dividend equivalents.
However, the Firm may not deduct or withhold such sum from any payroll or any
other payment or compensation (including from your award), except to the extent
it is not prohibited by Section 409A and would not cause you to recognize income
for United States federal income tax purposes before your stock units convert to
shares of Morgan Stanley common stock or to incur interest or additional tax
under Section 409A.

 

11



--------------------------------------------------------------------------------

Pursuant to rules and procedures that Morgan Stanley establishes, you may elect
to satisfy the tax or other withholding obligations arising upon conversion of
your stock units by having Morgan Stanley withhold shares of Morgan Stanley
common stock in an amount sufficient to satisfy the tax or other withholding
obligations. Shares withheld will be valued using the fair market value of
Morgan Stanley common stock on the date your stock units convert (or such
other appropriate date determined by Morgan Stanley based on local legal, tax or
accounting rules and practices) using a valuation methodology established by
Morgan Stanley. In order to comply with applicable accounting standards or the
Firm’s policies in effect from time to time, Morgan Stanley may limit the amount
of shares that you may have withheld.

 

12. Obligations you owe to the Firm.

As a condition to the earning, conversion or distribution of your award, the
Firm may require you to pay such sum to the Firm as may be necessary to satisfy
any obligation that you owe to the Firm. Notwithstanding any other provision of
this Award Certificate, your award, even if vested or converted, is not earned
until after such obligations and any tax withholdings or other deductions
required by law are satisfied. Notwithstanding the foregoing, Morgan Stanley may
not reduce the number of shares to be delivered upon conversion of your stock
units or delay the payment of your award to satisfy obligations that you owe to
the Firm except (i) to the extent authorized under Section 11, relating to tax
and other withholding obligations or (ii) to the extent such reduction or delay
is not prohibited by Section 409A and would not cause you to recognize income
for United States federal income tax purposes before your stock units convert to
shares of Morgan Stanley common stock or to incur additional tax or interest
under Section 409A.

Morgan Stanley’s determination of any amount that you owe the Firm shall be
conclusive. The fair market value of Morgan Stanley common stock for purposes of
the foregoing provisions shall be determined using a valuation methodology
established by Morgan Stanley.

 

13. Nontransferability.

You may not sell, pledge, hypothecate, assign or otherwise transfer your award,
other than as provided in Section 14 (which allows you to designate a
beneficiary or beneficiaries in the event of your death) or by will or the laws
of descent and distribution. This prohibition includes any assignment or other
transfer that purports to occur by operation of law or otherwise. During your
lifetime, payments relating to your award will be made only to you.

Your personal representatives, heirs, legatees, beneficiaries, successors and
assigns, and those of Morgan Stanley, shall all be bound by, and shall benefit
from, the terms and conditions of your award.

 

12



--------------------------------------------------------------------------------

14. Designation of a beneficiary.

You may make a written designation of beneficiary or beneficiaries to receive
all or part of your award to be delivered or paid under this Award Certificate
in the event of your death. To make a beneficiary designation, you must complete
and submit the Beneficiary Designation form on the Executive Compensation
website.

Any shares that become deliverable upon your death, and as to which a
designation of beneficiary is not in effect, will be distributed to your estate.

If you previously filed a designation of beneficiary form for your equity awards
with the Executive Compensation Department, such form will also apply to all of
your equity awards, including this award. You may replace or revoke your
beneficiary designation at any time. If there is any question as to the legal
right of any beneficiary to receive shares or payments under this award, Morgan
Stanley may determine in its sole discretion to deliver the shares or make the
payments in question to your estate. Morgan Stanley’s determination shall be
binding and conclusive on all persons and it will have no further liability to
anyone with respect to this award.

 

15. Ownership and possession.

(a) Before conversion. Generally, you will not have any rights as a stockholder
in the shares of Morgan Stanley common stock corresponding to your stock units
unless and until your stock units convert to shares.

If Morgan Stanley contributes shares of Morgan Stanley common stock
corresponding to your stock units to a grantor trust it has established, you may
be permitted to direct the trustee how to vote the shares in the trust
corresponding to your stock units. Voting rights, if any, are governed by the
terms of the grantor trust and Morgan Stanley may amend any such voting rights,
in its sole discretion, at any time. Morgan Stanley is under no obligation to
contribute shares corresponding to stock units to a trust. If Morgan Stanley
elects not to contribute shares corresponding to your stock units to a trust,
you will not have voting rights with respect to shares corresponding to your
stock units until your stock units convert to shares.

(b) Following conversion. Subject to Section 10(c), following conversion of your
stock units you will be the beneficial owner of the shares of Morgan Stanley
common stock issued to you, and you will be entitled to all rights of ownership,
including voting rights and the right to receive cash or stock dividends or
other distributions paid on the shares.

(c) Custody of shares. Morgan Stanley may maintain possession of the shares
subject to your award until such time as your shares are no longer subject to
restrictions on transfer.

 

16. Securities law compliance matters.

Morgan Stanley may affix a legend to any stock certificates representing shares
of Morgan Stanley common stock issued upon conversion of your stock units (and
any stock certificates that may subsequently be issued in substitution for the
original certificates). The legend will read substantially as follows:

 

13



--------------------------------------------------------------------------------

THE SHARES REPRESENTED BY THIS STOCK CERTIFICATE WERE ISSUED PURSUANT TO THE
MORGAN STANLEY 2007 EQUITY INCENTIVE COMPENSATION PLAN AND ARE SUBJECT TO THE
TERMS AND CONDITIONS THEREOF AND OF AN AWARD CERTIFICATE FOR STOCK UNITS AND ANY
SUPPLEMENT THERETO.

THE SECURITIES REPRESENTED BY THIS STOCK CERTIFICATE MAY BE SUBJECT TO
RESTRICTIONS ON TRANSFER BY VIRTUE OF THE SECURITIES ACT OF 1933.

COPIES OF THE PLAN, THE AWARD CERTIFICATE FOR STOCK UNITS AND ANY SUPPLEMENT
THERETO ARE AVAILABLE THROUGH THE EXECUTIVE COMPENSATION DEPARTMENT.

Morgan Stanley may advise the transfer agent to place a stop order against such
shares if it determines that such an order is necessary or advisable.

 

17. Compliance with laws and regulation.

Any sale, assignment, transfer, pledge, mortgage, encumbrance or other
disposition of shares issued upon conversion of your stock units (whether
directly or indirectly, whether or not for value, and whether or not voluntary)
must be made in compliance with any applicable constitution, rule, regulation or
policy of any of the exchanges or associations or other institutions with which
the Firm or a Related Employer has membership or other privileges, and any
applicable law or applicable rule or regulation of any governmental agency,
self-regulatory organization or state or federal regulatory body.

 

18. No entitlements.

(a) No right to continued Employment. This award is not an employment agreement,
and nothing in this Award Certificate, the International Supplement, if
applicable, or the Plan shall alter your status as an “at-will” employee of the
Firm or your employment status at a Related Employer. None of this Award
Certificate, the International Supplement, if applicable, or the Plan shall be
construed as guaranteeing your employment by the Firm or a Related Employer, or
as giving you any right to continue in the employ of the Firm or a Related
Employer, during any period (including without limitation the period between the
Date of the Award and a Scheduled Vesting Date or Scheduled Conversion Date, or
any portion of any of these periods), nor shall they be construed as giving you
any right to be reemployed by the Firm or a Related Employer following any
termination of Employment.

(b) No right to future awards. This award, and all other awards of stock units
and other equity-based awards, are discretionary. This award does not confer on
you any right or entitlement to receive another award of stock units or any
other equity-based award at any time in the future or in respect of any future
period.

 

14



--------------------------------------------------------------------------------

(c) No effect on future employment compensation. Morgan Stanley has made this
award to you in its sole discretion. This award does not confer on you any right
or entitlement to receive compensation in any specific amount for any future
year, and does not diminish in any way the Firm’s discretion to determine the
amount, if any, of your compensation. This award is not part of your base salary
or wages and will not be taken into account in determining any other
employment-related rights you may have, such as rights to pension or severance
pay.

 

19. Consents under local law.

Your award is conditioned upon the making of all filings and the receipt of all
consents or authorizations required to comply with, or required to be obtained
under, applicable local law.

 

20. Award modification.

Morgan Stanley reserves the right to modify or amend unilaterally the terms and
conditions of your award, without first asking your consent, or to waive any
terms and conditions that operate in favor of Morgan Stanley. These amendments
may include (but are not limited to) changes that Morgan Stanley considers
necessary or advisable as a result of changes in any, or the adoption of any
new, Legal Requirement. Morgan Stanley may not modify your award in a manner
that would materially impair your rights in your award without your consent;
provided, however, that Morgan Stanley may, but is not required to, without your
consent, amend or modify your award in any manner that Morgan Stanley considers
necessary or advisable to (i) comply with any Legal Requirement, (ii) ensure
that your award does not result in an excise or other supplemental tax on the
Firm under any Legal Requirement, or (iii) ensure that your award is not subject
to United States federal, state or local income tax or any equivalent taxes in
territories outside the United States prior to conversion of your stock units to
shares or delivery of such shares following conversion. Morgan Stanley will
notify you of any amendment of your award that affects your rights. Any
amendment or waiver of a provision of this Award Certificate (other than any
amendment or waiver applicable to all recipients generally), which amendment or
waiver operates in your favor or confers a benefit on you, must be in writing
and signed by the Chief Human Resources Officer or the Chief Operating Officer
(or if such positions no longer exist, by the holder of an equivalent position)
to be effective.

 

21. Governing law.

This Award Certificate and the related legal relations between you and Morgan
Stanley will be governed by and construed in accordance with the laws of the
State of New York, without regard to any conflicts or choice of law, rule or
principle that might otherwise refer the interpretation of the award to the
substantive law of another jurisdiction.

 

15



--------------------------------------------------------------------------------

22. Defined terms.

For purposes of this Award Certificate, the following terms shall have the
meanings set forth below:

(a) “Access Person” means an individual designated by the Firm’s Compliance
Department as an “access employee” or “access person”, which, for example,
currently includes all Managing Directors of the Firm.

(b) “Board” means the Board of Directors of Morgan Stanley.

(c) “Cause” means:

(1) any act or omission which constitutes a breach of your obligations to the
Firm, including, without limitation, (A) your failure to comply with any notice
or non-solicitation restrictions that may be applicable to you or (B) your
failure to comply with the Firm’s compliance, ethics or risk management
standards, or your failure or refusal to perform satisfactorily any duties
reasonably required of you[, which breach, failure or refusal (if susceptible to
cure) is not corrected (other than failure to correct by reason of your
incapacity due to physical or mental illness) within ten (10) business days
after written notification thereof to you by the Firm];

(2) your commission of any dishonest or fraudulent act, or any other act or
omission, which has caused or may reasonably be expected to cause injury to the
interest or business reputation of the Firm; or

(3) your violation of any securities, commodities or banking laws, any rules or
regulations issued pursuant to such laws, or rules or regulations of any
securities or commodities exchange or association of which the Firm is a member
or of any policy of the Firm relating to compliance with any of the foregoing;

provided, that an act or omission shall constitute “Cause” for purposes of this
definition if the Firm determines, in its sole discretion, that such action or
omission is described in Section 10(c)(3)(i)(a)(ii) and is deliberate,
intentional or willful.

(d) A “Change in Control” shall be deemed to have occurred if any of the
following conditions shall have been satisfied:

(1) any one person or more than one person acting as a group (as determined
under Section 409A), other than (A) any employee plan established by Morgan
Stanley or any of its Subsidiaries, (B) Morgan Stanley or any of its affiliates
(as defined in Rule 12b-2 promulgated under the Exchange Act), (C) an
underwriter temporarily holding securities pursuant to an offering of such
securities, or (D) a corporation owned, directly or indirectly, by stockholders
of Morgan Stanley in substantially the same proportions as their ownership of
Morgan Stanley, is or becomes, during any 12-month period, the beneficial owner,
directly or indirectly, of securities of Morgan Stanley (not including in the
securities beneficially owned by such person(s) any

 

16



--------------------------------------------------------------------------------

securities acquired directly from Morgan Stanley or its affiliates other than in
connection with the acquisition by Morgan Stanley or its affiliates of a
business) representing 50% or more of the total voting power of the stock of
Morgan Stanley; provided, however, that the provisions of this subsection
(1) are not intended to apply to or include as a Change in Control any
transaction that is specifically excepted from the definition of Change in
Control under subsection (3) below;

(2) a change in the composition of the Board such that, during any 12-month
period, the individuals who, as of the beginning of such period, constitute the
Board (the “Existing Board”) cease for any reason to constitute at least 50% of
the Board; provided, however, that any individual becoming a member of the Board
subsequent to the beginning of such period whose election, or nomination for
election by Morgan Stanley’s stockholders, was approved by a vote of at least a
majority of the directors immediately prior to the date of such appointment or
election shall be considered as though such individual were a member of the
Existing Board;

(3) the consummation of a merger or consolidation of Morgan Stanley with any
other corporation or other entity, or the issuance of voting securities in
connection with a merger or consolidation of Morgan Stanley (or any direct or
indirect subsidiary of Morgan Stanley) pursuant to applicable stock exchange
requirements; provided that immediately following such merger or consolidation
the voting securities of Morgan Stanley outstanding immediately prior thereto do
not continue to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity of such merger or consolidation
or parent entity thereof) 50% or more of the total voting power of Morgan
Stanley stock (or if Morgan Stanley is not the surviving entity of such merger
or consolidation, 50% or more of the total voting power of the stock of such
surviving entity or parent entity thereof); and provided further that a merger
or consolidation effected to implement a recapitalization of Morgan Stanley (or
similar transaction) in which no person (as determined under Section 409A) is or
becomes the beneficial owner, directly or indirectly, of securities of Morgan
Stanley (not including in the securities beneficially owned by such person any
securities acquired directly from Morgan Stanley or its affiliates other than in
connection with the acquisition by Morgan Stanley or its affiliates of a
business) representing 50% or more of either the then outstanding shares of
Morgan Stanley common stock or the combined voting power of Morgan Stanley’s
then outstanding voting securities shall not be considered a Change in Control;
or

(4) the complete liquidation of Morgan Stanley or the sale or disposition by
Morgan Stanley of all or substantially all of Morgan Stanley’s assets in which
any one person or more than one person acting as a group (as determined under
Section 409A) acquires (or has acquired during the 12-month period ending on the
date of the most recent acquisition by such person or persons) assets from
Morgan Stanley that have a total gross fair market value equal to more than 50%
of the total gross fair market value of all of the assets of Morgan Stanley
immediately prior to such acquisition or acquisitions.

 

17



--------------------------------------------------------------------------------

Notwithstanding the foregoing, (x) no Change in Control shall be deemed to have
occurred if there is consummated any transaction or series of integrated
transactions immediately following which the record holders of Morgan Stanley
common stock immediately prior to such transaction or series of transactions
continue to have substantially the same proportionate ownership in an entity
which owns substantially all of the assets of Morgan Stanley immediately prior
to such transaction or series of transactions and (y) no event or circumstances
described in any of clauses (1) through (4) above shall constitute a Change in
Control unless such event or circumstances also constitute a change in the
ownership or effective control of Morgan Stanley, or in the ownership of a
substantial portion of Morgan Stanley’s assets, as defined in Section 409A. In
addition, no Change in Control shall be deemed to have occurred upon the
acquisition of additional control of Morgan Stanley by any one person or more
than one person acting as a group that is considered to effectively control
Morgan Stanley.

For purposes of the provisions of this Award Certificate, terms used in the
definition of a Change in Control shall be as defined or interpreted pursuant to
Section 409A.

(e) “Committee” means the Compensation, Management Development and Succession
Committee of the Board, any successor committee thereto or any other committee
of the Board appointed by the Board with the powers of the Committee under the
Plan, or any subcommittee appointed by such Committee.

(f) “Competitive Activity” means:

(1) becoming, or entering into any arrangement as, an employee, officer,
partner, member, proprietor, director, independent contractor, consultant,
advisor, representative or agent of, or serving in any similar position or
capacity with, a Competitor, where you will be responsible for providing, or
managing or supervising others who are providing, services (x) that are similar
or substantially related to the services that you provided to the Firm, or
(y) that you had direct or indirect managerial or supervisory responsibility for
at the Firm, or (z) that call for the application of the same or similar
specialized knowledge or skills as those utilized by you in your services for
the Firm, in each such case, at any time during the year preceding the
termination of your employment with the Firm; or

(2) either alone or in concert with others, forming, or acquiring a 5% or
greater equity ownership, voting interest or profit participation in, a
Competitor.

(g) “Competitor” means any corporation, partnership or other entity that
competes, or that owns a significant interest in any corporation, partnership or
other entity that competes, with any business activity the Firm engages in, or
that you reasonably knew or should have known that the Firm was planning to
engage in, at the time of the termination of your Employment.

(h) “Confidential and Proprietary Information” means any information that is
classified as confidential in the Firm’s Global Policy on Confidential
Information or that may have intrinsic value to the Firm, the Firm’s clients or
other parties with which the Firm has a relationship, or that may provide the
Firm with a competitive advantage, including, without

 

18



--------------------------------------------------------------------------------

limitation, any trade secrets; inventions (whether or not patentable); formulas;
flow charts; computer programs; access codes or other systems information;
algorithms; technology and business processes; business, product or marketing
plans; sales and other forecasts; financial information; client lists or other
intellectual property; information relating to compensation and benefits; and
public information that becomes proprietary as a result of the Firm’s
compilation of that information for use in its business, provided that such
Confidential and Proprietary Information does not include any information which
is available for use by the general public or is generally available for use
within the relevant business or industry other than as a result of your action.
Confidential and Proprietary Information may be in any medium or form,
including, without limitation, physical documents, computer files or discs,
electronic communications, videotapes, audiotapes, and oral communications.

(i) “Date of the Award” means [insert grant date, which typically will coincide
approximately with the end of the year in respect of which the award is made].

(j) [You will be deemed to have made “Defamatory or Disparaging Comments” about
the Firm if, at any time, you make, publish, or issue, or cause to be made,
published or issued, in any medium whatsoever to any person or entity external
to the Firm, any derogatory, defamatory or disparaging statement regarding the
Firm, its businesses or strategic plans, products, practices, policies,
personnel or any other Firm matter. Nothing contained herein is intended to
prevent you from testifying truthfully or making truthful statements or
submissions in litigation or other legal, administrative or regulatory
proceedings or internal investigations.]

(k) “Disability” means any condition that would qualify for a benefit under any
group long-term disability plan maintained by the Firm and applicable to you.

(l) “Employed” and “Employment” refer to employment with the Firm and/or Related
Employment.

(m) The “Firm” means Morgan Stanley (including any successor thereto) together
with its subsidiaries and affiliates. For purposes of the definitions of
“Cause,” “Confidential and Proprietary Information,” [“Defamatory or Disparaging
Comments,”] [“Unauthorized Comments,”] [“Unauthorized Disclosures”] and
“Wrongful Solicitation” set forth in this Award Certificate and
Section 10(c)(2)(vi) of this Award Certificate, references to the “Firm” shall
refer severally to the Firm as defined in the preceding sentence and your
Related Employer, if any. For purposes of the cancellation provisions set forth
in this Award Certificate relating to disclosure or use of Confidential and
Proprietary Information, references to the “Firm” shall refer to the Firm as
defined in the second preceding sentence or your Related Employer, as
applicable.

(n) [”Full Career Retirement” means the termination of your Employment by you or
by the Firm for any reason other than under circumstances involving any
cancellation event described in Section 10(c), and other than due to your death
or Disability, a Governmental Service Termination or pursuant to a Qualifying
Termination, if you meet any of the following criteria as of your termination
date [and you have provided the Firm at least 12 months’ advance notice of such
termination]:

 

19



--------------------------------------------------------------------------------

(1) you have attained age 50 and completed at least 12 years of service as a
[    ]7 of the Firm or equivalent officer title; or

(2) you have attained age 50 and completed at least 15 years of service as an
officer of the Firm at the level of [    ]8 or above; or

(3) you have completed at least 20 years of service with the Firm; or

(4) you have attained age 55 and have completed at least 5 years of service with
the Firm and the sum of your age and years of service equals or exceeds 65.9

For the purposes of the foregoing definition, service with the Firm will include
any period of service with the following entities and any of their predecessors:

(A) AB Asesores (“ABS”) prior to its acquisition by the Firm (provided that only
years of service as a partner of ABS shall count towards years of service as an
officer);

(B) Morgan Stanley Group Inc. and its subsidiaries (“MS Group”) prior to the
merger with and into Dean Witter, Discover & Co.;

(C) Miller Anderson & Sherrerd, L.L.P. prior to its acquisition by MS Group;

(D) Van Kampen Investments Inc. and its subsidiaries prior to its acquisition by
MS Group;

(E) FrontPoint Partners LLC and its subsidiaries prior to its acquisition by the
Firm; and

(F) Dean Witter, Discover & Co. and its subsidiaries (“DWD”) prior to the merger
of Morgan Stanley Group Inc. with and into Dean Witter, Discover & Co.;

provided that, in the case of an employee who has transferred employment from
DWD to MS Group or vice versa, a former employee of DWD will receive credit for
employment with DWD only if he or she transferred directly from DWD to Morgan
Stanley & Co. Incorporated or its affiliates subsequent to February 5, 1997, and
a former employee of MS Group will receive credit for employment with MS Group
only if he or she transferred directly from MS Group to Morgan Stanley DW Inc.
or its affiliates subsequent to February 5, 1997.]

 

7  Specified officer title(s) in one or more specified business units.

8  Specified officer title(s) in one or more specified business units.

9  Age and service conditions specified in clauses (1) through (4) are
indicative and may vary from year to year and for awards granted to certain
employees.

 

20



--------------------------------------------------------------------------------

(o) “Governmental Employer” means a governmental department or agency,
self-regulatory agency or other public service employer.

(p) “Governmental Service Termination” means the termination of your Employment
due to your commencement of employment at a Governmental Employer; provided that
you have presented the Firm with satisfactory evidence demonstrating that as a
result of such new employment, the divestiture of your continued interest in
Morgan Stanley equity awards or continued ownership of Morgan Stanley common
stock is reasonably necessary to avoid the violation of U.S. federal, state or
local or foreign ethics law or conflicts of interest law applicable to you at
such Governmental Employer.

(q) “Internal Revenue Code” means the United States Internal Revenue Code of
1986, as amended, and the rules, regulations and guidance thereunder.

(r) “Legal Requirement” means any law, regulation, ruling, judicial decision,
accounting standard, regulatory guidance or other legal requirement.

(s) “Management Committee” means the Morgan Stanley Management Committee and any
successor or equivalent committee.

(t) “Plan” means the 2007 Equity Incentive Compensation Plan, as amended.

(u) “Qualifying Termination” means your Separation from Service within eighteen
(18) months following a Change in Control under either of the following
circumstances: (a) the Firm terminates your employment under circumstances not
involving any cancellation event; or (b) you resign from the Firm due to (i) a
materially adverse alteration in your position or in the nature or status of
your responsibilities from those in effect immediately prior to the Change in
Control, as determined by the Committee or its delegees, or (ii) the Firm
requiring your principal place of employment to be located more than 75 miles
from the location where you were principally employed at the time of the Change
in Control (except for required travel on the Firm’s business to an extent
substantially consistent with your business travel obligations in the ordinary
course of business prior to the Change in Control).

(v) “Related Employment” means your employment with an employer other than the
Firm (such employer, herein referred to as a “Related Employer”), provided that:
(i) you undertake such employment at the written request or with the written
consent of Morgan Stanley’s Chief Human Resources Officer (or if such position
no longer exists, the holder of an equivalent position); (ii) immediately prior
to undertaking such employment you were an employee of the Firm or were engaged
in Related Employment (as defined herein); and (iii) such employment is
recognized by the Firm in its discretion as Related Employment; and, provided
further, that the Firm may (1) determine at any time in its sole discretion that
employment that was recognized by the Firm as Related Employment no longer
qualifies as Related Employment, and (2) condition the designation and benefits
of Related Employment on such terms and conditions as the Firm may determine in
its sole discretion; and provided further, the Firm will

 

21



--------------------------------------------------------------------------------

not provide for Related Employment except to the extent such treatment is not
prohibited by Section 409A and would not cause you to recognize income for
United States federal income tax purposes before your stock units convert to
shares or to incur additional tax or interest under Section 409A. The
designation of employment as Related Employment does not give rise to an
employment relationship between you and the Firm, or otherwise modify your and
the Firm’s respective rights and obligations.

(w) “Scheduled Conversion Date” means             ,10 provided, however, that if
you remain employed by the Firm on such date and the applicable date does not
occur during an Access Person trading window period, then pursuant to
Section 2(d), the [applicable] Scheduled Conversion Date will be delayed until
the first day of the next Access Person trading window period following the
[applicable Scheduled Conversion Date] (but in no event beyond December 31st of
the year in which the [applicable] Scheduled Conversion Date occurs).

(x) “Scheduled Vesting Date” means             .11

(y) “Section 409A” means Section 409A of the Internal Revenue Code and any
regulations thereunder.

(z) “Separation from Service” means a separation from service with the Firm for
purposes of Section 409A determined using the default provisions set forth in
Treasury Regulation §1.409A-1(h) or any successor regulation thereto. For
purposes of this definition, Morgan Stanley’s subsidiaries and affiliates
include (and are limited to) any corporation that is in the same controlled
group of corporations (within the meaning of Section 414(b) of the Internal
Revenue Code) as Morgan Stanley and any trade or business that is under common
control with Morgan Stanley (within the meaning of Section 414(c) of the
Internal Revenue Code), determined in each case in accordance with the default
provisions set forth in Treasury Regulation §1.409A-1(h)(3).

(aa) [You will be deemed to have made “Unauthorized Comments” about the Firm if,
while Employed or following the termination of your Employment, you make,
directly or indirectly, any negative, derogatory, disparaging or defamatory
comment, whether written, oral or in electronic format, to any reporter, author,
producer or similar person or entity or to any general public media in any form
(including, without limitation, books, articles or writings of any other kind,
as well as film, videotape, audio tape, computer/Internet format or any other
medium) that concerns directly or indirectly the Firm, its business or
operations, or any of its current or former agents, employees, officers,
directors, customers or clients.]

(bb) [You will be deemed to have made “Unauthorized Disclosures” about the Firm
if, while Employed or following the termination of your Employment, without
having first received written authorization from the Firm, you disclose, or
participate in the disclosure of or

 

10  May consist of one or more dates.

11  May consist of one or more dates.

 

22



--------------------------------------------------------------------------------

allow disclosure of, any information about the Firm or its present or former
clients, customers, executives, officers, directors or other employees or Board
members, or its business or operations, or legal matters involving the Firm and
resolution or settlement thereof, or any aspects of your Employment with the
Firm or termination of such Employment (which, for the avoidance of doubt, does
not prevent you from confirming your employment status with the Firm), whether
written, oral or in electronic format, to any reporter, author, producer or
similar person or entity or to any general public media in any form (including,
without limitation, books, articles or writings of any other kind, as well as
film, videotape, television or other broadcasts, audio tape, electronic/Internet
or blog format or any other medium).]

(cc) A “Wrongful Solicitation” occurs upon either of the following events:

(1) while Employed, including during any notice period applicable to you in
connection with the termination of your Employment, or within 180 days after the
termination of your Employment, directly or indirectly in any capacity
(including through any person, corporation, partnership or other business entity
of any kind), you hire or solicit, recruit, induce, entice, influence or
encourage any Firm employee to leave the Firm or become hired or engaged by
another firm; provided, however, that this clause shall apply only to employees
with whom you worked or had professional or business contact, or who worked in
or with your business unit, during any notice period applicable to you in
connection with the termination of your Employment or during the 180 days
preceding notice of the termination of your Employment; or

(2) while Employed, including during any notice period applicable to you in
connection with the termination of your Employment, or within 90 days (180 days
if you are a member of the Management Committee at the time of notice of
termination) after the termination of your Employment, directly or indirectly in
any capacity (including through any person, corporation, partnership or other
business entity of any kind), you solicit or entice away or in any manner
attempt to persuade any client or customer, or prospective client or customer,
of the Firm (i) to discontinue or diminish his, her or its relationship or
prospective relationship with the Firm or (ii) to otherwise provide his, her or
its business to any person, corporation, partnership or other business entity
which engages in any line of business in which the Firm is engaged (other than
the Firm); provided, however, that this clause shall apply only to clients or
customers, or prospective clients or customers, that you worked for on an actual
or prospective project or assignment during any notice period applicable to you
in connection with the termination of your Employment or during the 180 days
preceding notice of the termination of your Employment.

 

23



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Morgan Stanley has duly executed and delivered this Award
Certificate as of the Date of the Award.

MORGAN STANLEY /s/   [Name] [Title]

 

24